Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-13, are currently pending and have been considered below.  
Objections
The Examiner objects to the Title. See 37 C.F.R. 1.72, which states “The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters.” Although the Title is provided at the top of the first page of the specification, it is written in German in the application data sheet. Therefore, an appropriate English title is required in the application data sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Akihito et al. (US 20110253827), referred herein after as Watanabe, in view of Fernandez; Juan M. (US 20170058524).
Claim 1:
Watanabe discloses
A device for unfolding a rolled-up elongate hollow member, comprising:
at least one elongate hollow member which has two elongate shell member halves and an unfolding mechanism which has a fixed base structure and a winding core which is rotatably supported on the base structure and on which the at least one elongate hollow member in a first state is rolled up and compressed and which by rotating moves and unfolds the elongate hollow member from the first state into an unrolled and unfolded second state so that an elongate hollow space is formed between the two shell member halves of the at least one elongate hollow member,
(See Watanabe col 3, lines 9-15 for the hollow tubular structure being stored in a wound up state (rolled up). FIG 1 with three shell portions (not two) being unrolled to the extendible state).

    PNG
    media_image1.png
    733
    687
    media_image1.png
    Greyscale


wherein the unfolding mechanism has an expansion mechanism  which in the region of the hollow member root is in engagement with the second shell member half and which moves the second shell member half in the region of the hollow member root away from the rotatably supported winding core in order to expand the cross-section of the at least one elongate hollow member in the region of the hollow member root when the elongate hollow member is unrolled from the rotatably supported winding core.
(See Watanabe col 4 lines 12-25 for fastening member 10 at its root portions reliably. See Watanabe col 3, lines 9-15 for the hollow tubular structure being stored in a wound up state (rolled up). FIG 1 with three shell portions (not two) being unrolled to the extendible state)
wherein the at least one elongate hollow member has as a first end a hollow member root via which the elongate hollow member is secured to the rotatably supported winding core, wherein the first shell member half of the at least one elongate hollow member is secured in the region of the hollow member root to 
(see Watanabe col 4 lines 12-25 for fastening member 10 at its root portions reliably)
Watanabe does not disclose
Two elongate shell member halves
Fernandez teaches
Two elongate shell member halves
(see [0026] and FIGS. 1, 3, 5 for bistable composite booms with tape springs 104 encircled in sleeve 102).

    PNG
    media_image2.png
    540
    490
    media_image2.png
    Greyscale


Therefore, from the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe to include the above claim elements as taught by Fernandez in order to deploy symmetrical structures.
Claim 2:
Watanabe discloses
The device according to claim 1, wherein characterized in that the unfolding mechanism has a locking device which locks the winding core with respect to the base structure in a rotationally secure manner when the at least one elongate hollow member is moved into the unrolled and unfolded second state.
(See Watanabe [0047] and FIG. 3 for wind up drum 25 having presser member 29 and related fastener 30).

    PNG
    media_image3.png
    515
    457
    media_image3.png
    Greyscale

Claim 3:
Watanabe discloses
The device according to claim 1, wherein characterized in that each elongate hollow member is fixed to the respective first shell member half by means of a first engagement location on the rotatably supported winding core and the expansion mechanism has for each elongate hollow member which is secured to the winding core  an insert which can be extended out of the winding core and which can be moved from a retracted first position into an extended second position, wherein each insert is in engagement via a second engagement location with the second shell member half of the respective elongate hollow member in such a manner that the cross-section of the respective elongate hollow member is expanded in the region of the hollow member root when the respective insert is moved into the second position.
(See Watanabe FIG. 3).

    PNG
    media_image3.png
    515
    457
    media_image3.png
    Greyscale

Claim 4:
Watanabe discloses
The device according to claim 3, wherein characterized the expansion mechanism has for each elongate hollow member which is secured to the winding core a third and a fourth engagement location which are in engagement with the respective elongate hollow member , wherein the third and fourth engagement locations are supported on the winding core in an axially movable manner and, when the cross-section of the hollow member root is expanded, are moveable can be moved from a first position axially in the direction of the winding core center into a second position.
(See Watanabe FIG. 3 at 27 with the roller guides providing engagement locations)
Claim 5:
Watanabe discloses
The device according to claim 4, wherein the third and fourth engagement locations of the expansion mechanism are mechanically actively connected to one of the inserts which are extendable out of the winding core in such a manner that, when the respective insert is extended into the second position thereof, the third and fourth engagement locations which are actively connected to this insert are also moved into the second position thereof.
(See Watanabe FIG. 3 at 27 with the roller guides providing engagement locations)
Claim 6:
Watanabe discloses
The device according to claim 4, wherein two elongate hollow members are secured on the winding core and the expansion mechanism for each elongate hollow member has in each case an extendable insert and third and fourth engagement locations wherein the extendable insert of the first elongate hollow member  is mechanically actively connected to the third and fourth engagement locations of the second elongate hollow member in such a manner that, when the insert of the first elongate hollow member is extended into the second position thereof, the third and fourth engagement locations of the second elongate hollow member are also moved into the second position thereof.
Watanabe does not disclose
Two elongate shell member halves
Fernandez teaches
Two elongate shell member halves
(see [0026] and FIGS. 1, 3, 5 for bistable composite booms with tape springs 104 encircled in sleeve 102).
Therefore, from the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe to include the above claim elements as taught by Fernandez in order to deploy symmetrical structures.
Claim 9:
Watanabe discloses
A method for unfolding at least one rolled-up elongate hollow member which has two elongate shell member halves by an unfolding mechanism, wherein the at least one elongate hollow member in a first state is rolled up and compressed on a rotatably supported winding core of the unfolding mechanism and is intended to be moved by rotating the winding core from the first state into an unrolled and unfolded second state, comprising: rotating the winding core of the unfolding mechanism in order to move the at least one rolled-up elongate hollow member from the first state into the second state,
(See Watanabe col 3, lines 9-15 for the hollow tubular structure being stored in a wound up state (rolled up). FIG 1 with three shell portions (not two) being unrolled to the extendible state).

    PNG
    media_image1.png
    733
    687
    media_image1.png
    Greyscale

wherein, in the unrolled unfolded second state in the region of the hollow member root  the cross-section of the at least one elongate hollow member is expanded by the second shell member half being moved away from the rotatably supported winding core  by an expansion mechanism whilst the first shell member half is fixed to the winding.
(see Watanabe col 4 lines 12-25 for fastening member 10 at its root portions reliably)
Watanabe does not disclose
Two elongate shell member halves
Fernandez teaches
Two elongate shell member halves
(see [0026] and FIGS. 1, 3, 5 for bistable composite booms with tape springs 104 encircled in sleeve 102).

    PNG
    media_image2.png
    540
    490
    media_image2.png
    Greyscale


Therefore, from the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe to include the above claim elements as taught by Fernandez in order to deploy symmetrical structures
Claim 10:
Watanabe discloses
The method according to claim 9, wherein the winding core is locked in a rotationally secure manner to a base structure of the unfolding mechanism  by a locking device when the at least one elongate hollow member is moved into the unrolled and unfolded second state.
(See Watanabe [0047] and FIG. 3 for wind up drum 25 having presser member 29 and related fastener 30).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Akihito et al. (US 20110253827), referred herein after as Watanabe, in view of Fernandez; Juan M. (US 20170058524), and further in view of Baudasse; Yannick et al. (US 20160068281), referred herein after as Baudasse.
Claim 7:
The Combination of Watanabe and Fernandez does not disclose
The device according to claim 3 wherein the expansion mechanism has at least one rotary spring which is moveable from a locked state into a released state and which is connectable by a lever mechanism to at least one of the extendable inserts in such a manner that in the released state of the rotary spring a force is applied via the lever mechanism to the at least one insert in order to extend the corresponding insert into the second position thereof.
Baudasse teaches
The device according to claim 3 wherein the expansion mechanism has at least one rotary spring which is moveable from a locked state into a released state and which is connectable by a lever mechanism to at least one of the extendable inserts in such a manner that in the released state of the rotary spring a force is applied via the lever mechanism to the at least one insert in order to extend the corresponding insert into the second position thereof.
(See Baudasse [0044] FIGS 7a, 7b for springs and level mechanisms)

    PNG
    media_image4.png
    421
    668
    media_image4.png
    Greyscale

Therefore, from the teaching of Baudasse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe in view of Fernandez to include the above claim elements as taught by Baudasse in order to use necessary spring forces when deploying the tubular structures.
Claims 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Akihito et al. (US 20110253827), referred herein after as Watanabe, in view of Fernandez; Juan M. (US 20170058524), and further in view of Mantellato Riccardo et al. (WO 2018189633), referred herein after as Mantellato.
Claim 8:
The Combination of Watanabe and Fernandez does not disclose
The device according to claim 3 wherein at least one of the extendable inserts has at least one guiding pin which protrudes laterally from the winding core and which in the first position of the insert engages in an annular groove which is provided in the base structure of the unfolding mechanism and which in the second position of the insert engages in a linear groove provided in the base structure of the unfolding mechanism in such a manner that the winding core is locked in a rotationally secure manner with respect to the base structure.
Mantellato teaches
The device according to claim 3 wherein at least one of the extendable inserts has at least one guiding pin which protrudes laterally from the winding core and which in the first position of the insert engages in an annular groove which is provided in the base structure of the unfolding mechanism and which in the second position of the insert engages in a linear groove provided in the base structure of the unfolding mechanism in such a manner that the winding core is locked in a rotationally secure manner with respect to the base structure.
(See Mantellato FIG. 7 for winding core with grooves and guiding pin, etc.) ..

    PNG
    media_image5.png
    613
    650
    media_image5.png
    Greyscale

Therefore, from the teaching of Mantellato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe in view of Fernandez to include the above claim elements as taught by Mantellato in order to ensure the winding mechanism has appropriate locking mechanisms.

Claim 11:
The Combination of Watanabe and Fernandez does not disclose
The method according to claim 9, wherein, to expand the cross-section of the at least one elongate hollow member by the expansion mechanism  an insert which is extendible from the winding core is moved from a retracted first position into an extended second position, wherein the insert when extended out of the winding core engages with a second engagement location in the second elongate shell member and moves it away from the rotatably supported winding core, whilst the first elongate shell member is fixed to the winding core by means of a first engagement location.
Mantellato teaches
The method according to claim 9, wherein, to expand the cross-section of the at least one elongate hollow member by the expansion mechanism  an insert which is extendible from the winding core is moved from a retracted first position into an extended second position, wherein the insert when extended out of the winding core engages with a second engagement location in the second elongate shell member and moves it away from the rotatably supported winding core, whilst the first elongate shell member is fixed to the winding core by means of a first engagement location.
 (See Mantellato FIG. 7 for winding core with grooves and guiding pin, etc.) ..

    PNG
    media_image5.png
    613
    650
    media_image5.png
    Greyscale

Therefore, from the teaching of Mantellato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe in view of Fernandez to include the above claim elements as taught by Mantellato in order to ensure the winding mechanism has appropriate locking mechanisms.
Claim 12:
Watanabe discloses
The method according to claim 11, wherein a third and a fourth engagement location are in engagement with the at least one elongate hollow member and they are displaced when the insert is moved out of the winding core in order to expand the cross-section of the hollow member root from a first position axially in the direction of the winding core center into a second position.
(See Watanabe FIG. 3 at 27 with the roller guides providing engagement locations)
Claim 13:
The Combination of Watanabe and Fernandez does not disclose
The method according to claim 11 wherein, during the rotation of the winding core to move the rolled-up elongate hollow member from the first state into the second state, one or more guiding pins pin(s) of the extendable insert which protrude laterally from the winding core engage in the first position of the insert in an annular groove of a base structure of the unfolding mechanism and are guided therein and in that, when the insert is extended out of the winding core in order to expand the cross-section of the hollow member root , the protruding guiding pins engage in a linear groove which is provided in the base structure of the unfolding mechanism and are guided therein in order to lock the winding core in a rotationally secure manner with respect to the base structure.
The Combination of Watanabe and Fernandez does not disclose
Mantellato teaches
The method according to claim 11 wherein, during the rotation of the winding core to move the rolled-up elongate hollow member from the first state into the second state, one or more guiding pins pin(s) of the extendable insert which protrude laterally from the winding core engage in the first position of the insert in an annular groove of a base structure of the unfolding mechanism and are guided therein and in that, when the insert is extended out of the winding core in order to expand the cross-section of the hollow member root , the protruding guiding pins engage in a linear groove which is provided in the base structure of the unfolding mechanism and are guided therein in order to lock the winding core in a rotationally secure manner with respect to the base structure.
 (See Mantellato FIG. 7 for winding core with grooves and guiding pin, etc.) ..

    PNG
    media_image5.png
    613
    650
    media_image5.png
    Greyscale

Therefore, from the teaching of Mantellato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unfolding device mechanism of Watanabe in view of Fernandez to include the above claim elements as taught by Mantellato in order to ensure the winding mechanism has appropriate locking mechanisms
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644